Action against the owners of two automobiles to recover damages for personal injuries alleged to have been sustained when the automobile in which plaintiffs were guest passengers collided with another automobile. Plaintiffs appeal from a judgment entered on the verdict of the jury in favor of both defendants. Judgment unanimously affirmed, with costs. The appeal is also from the order denying plaintiffs’ motion to set the verdict aside and for a new trial upon all the grounds set forth in section 549 of the Civil Practice Act, except inadequacy. Order affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.